Citation Nr: 0726115	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  03-08 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a waiver of the recovery of indebtedness in 
the amount of $5,854.00, including whether the debt was 
validly created and whether the application for waiver was 
timely filed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1969 to October 1971.  He died in November 1978.  The 
appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from a November 2001 decision of 
the Committee on Waivers & Compromises (COWC) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The COWC determined she had not filed a 
timely request for a waiver of recovery of indebtedness in 
the amount of $5,854.00 and, therefore, denied her claim.

In December 2005, the Board remanded this case to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  The AMC completed the additional 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The RO has obtained and provided the appellant copies of 
all documents or correspondence related to the indebtedness 
asserted against her, as well as the notice required by 
applicable law and regulation.

2.  The appellant was granted nonservice-connected death 
pension benefits in November 1979.  After a period when her 
benefits were suspended, they were reinstated in September 
1991 - retroactively effective as of April 1991.

3.  The calculated amount of overpaid VA widow's pension 
benefits is $5,854.00.

4.  The appellant was at fault in the creation of the 
overpayment of pension benefits, as she did not file 
Eligibility Verification Reports (EVRs) as required from 1991 
to 1993.

5.  VA was not at fault in the creation of the overpayment of 
the death pension benefits.

6.  The appellant's application for a waiver of the 
indebtedness was received more than 180 days after notice of 
the indebtedness.


CONCLUSIONS OF LAW

1.  The overpayment of death pension benefits at issue is a 
valid indebtedness.  38 U.S.C.A. § 5112(b) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.277, 3.500, 3.502, 3.660 (2006).

2.  The appellant did not timely request a waiver of recovery 
of overpayment of death pension benefits.  38 U.S.C.A. § 
5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The VCAA, however, is inapplicable to waiver claims - like 
the one at issue.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the U. S. Court of Appeals For Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to certain cases, pointing out that the 
statute at issue in such cases (Chapter 53) was not found in 
Title 38, of the United States Code, Chapter 51 (i.e., the 
laws changed by the VCAA).  The debt at issue in this case is 
analogous to the cases under the Barger directives.  See also 
Reyes v. Nicholson, No. 03-1929 (U.S. Vet. App. July 20, 
2007).

Although the VCAA is not applicable to this appeal, since it 
involves a waiver request, there are still due process 
requirements that VA must comply with in seeking to collect 
the debt.  According to the COWC's November 2001 decision, 
the appellant's benefits were suspended in June 1993 because 
she had not submitted an EVR.  Apparently because she had not 
submitted an EVR since April 1992, the RO sent her an EVR in 
April 1994 to facilitate her compliance with the requirement 
to file one.  It was returned to the RO by the U.S. Postal 
Service, noting that the forwarding order had expired.  In 
June 1994, the RO sent her a letter to that same address 
notifying her that payments would be withheld in July 1994 
if she did not complete and submit an EVR (even though her 
benefits apparently had been suspended since June 1993).

That letter also informed the appellant that, if she did not 
return the EVR, her benefits would be terminated effective 
retroactively from April 1993.  Not surprisingly, that letter 
also was returned to the RO by the postal service 
as undeliverable.  So, in August 1994, the RO requested and 
obtained an updated address from the postal service.  
Unfortunately, in September 1994, another EVR was erroneously 
sent to her old address (not the new one).

After a January 1995 letter, there was nothing more in the 
claims file (as of the time the Board previously remanded 
this case) until the appellant's request for a waiver and 
financial status report (FSR), which were submitted in August 
2001.  What had transpired between January 1995 and August 
2001 was unclear at the Board's initial review of this 
appeal.  So the Board remanded this case to obtain the 
missing information from VA's Debt Management Center (DMC) 
and also directed that the appellant receive the due-and-paid 
account audit she had requested.

The missing additional information was, in fact, obtained 
from the DMC and has been associated with the claims file for 
consideration in this appeal.  Thus, the Board finds that the 
applicable due process requirements have been met, and that 
the appellant has been provided all of the information she 
requested to pursue her appeal - including proper notice and 
opportunity to be heard.

Validity of the Debt

Governing Laws and Regulations

When, as here, the validity of the debt is questioned, this 
is the threshold preliminary determination that must be made 
prior to a decision on a waiver of the indebtedness.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); see also 
38 C.F.R. § 1.911(c) (2006), VAOPGCPREC 6-98 (Apr. 24, 1998).

Under 38 U.S.C.A. § 1506 and 38 C.F.R. § 3.277(a), as a 
condition of granting or continuing pension, VA may require 
from any person who is an applicant for or a recipient of 
pension such information, proofs, and evidence as is 
necessary to determine the annual income and the value of the 
corpus of the estate of such person, and of any spouse or 
child for whom the person is receiving or is to receive 
increased pension (such child is hereinafter in this section 
referred to as a dependent child), and, in the case of a 
child applying for or in receipt of pension in his or her own 
behalf (hereinafter in this section referred to as a 
surviving child), of any person with whom such child is 
residing who is legally responsible for such child's support.  
Under 38 C.F.R. § 3.277(b), any individual who has applied 
for or receives pension must promptly notify the Secretary of 
VA of any change affecting entitlement in any of the 
following:  (1) Income; (2) Net worth or corpus of estate; 
(3) Marital status; (4) Nursing home patient status; (5) 
School enrollment status of a child 18 years of age or older; 
or (6) Any other factor that affects entitlement to benefits 
under the provisions of this Part.  Under 38 C.F.R. § 
3.277(c)(3), an individual who applies for or receives 
pension as defined in § 3.3 of this part shall, as a 
condition of receipt or continued receipt of benefits, 
furnish VA an EVR upon request.

Analysis

The appellant's death pension benefits fall under the 
provisions of 38 C.F.R. § 3.3; so she was required - as a 
condition of receipt of these benefits, to submit an EVR.

The appellant was awarded death pension benefits under 
Section 306 in November 1979 - following her veteran-
husband's passing the year prior.  Her award letter informed 
her that she was not awarded the new Improved Pension 
benefits because her child's Social Security income would be 
countable income under it.  The letter also informed her that 
she would remain eligible for Section 306 benefits as long as 
her income did not exceed $5,968.00.  Due to changes in her 
income, the benefits were temporarily suspended.  But in 
September 1991 she was awarded benefits retroactively from 
April 1991 in the amount of $72.00 per month from April 1991 
and $398.00 per month as of December 1991.  In July 1992, 
she was awarded an increase to $413 per month effective 
retroactively from December 1991.  In December 1992, her 
benefits again were increased - this time to $425 per month.

The Board has already discussed, and indeed acknowledged, the 
RO's inattention to detail in mistakenly using the 
appellant's old mailing address, even after having received a 
current one from the postal service.  But the more important 
consideration insofar as whether the debt was validly created 
is that the documents of record in the claims file clearly 
shows she was made well aware of the requirement to file an 
annual EVR, even prior to the mistaken mailings.  
She initially received this necessary notice at the time of 
her award (when, incidentally, there was no issue concerning 
her correct mailing address since she was still using the 
address on file at the RO).  Moreover, it was her 
responsibility to keep VA apprised of any subsequent changes 
in her address.  See Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994) (VA need only mail notice to the last address of 
record for the presumption of administrative regularity 
to attach).  So merely because she apparently did not receive 
some of the more recently issued letters, also containing 
this notice of the requirement to file an EVR, the fact 
remains she already had been made aware of this requirement 
in the letters earlier issued.  Consequently, although the 
postal service returning the more recently issued letters as 
undeliverable might, under other circumstances, provide the 
"clear evidence to the contrary" needed to rebut the 
presumption of administrative regularity, not receiving 
additional notice of something already clearly known - from 
notices earlier provided - negates this as a valid excuse.  
See Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Indeed, 
this is evident by the appellant's submission of an EVR in 
April 1992 for the period April 1991 to March 1992, as well 
as an exchange of letters in the 1980s, where the RO informed 
her that she exceeded the maximum income for continued 
eligibility and she disputed that determination.  See 
38 C.F.R. § 3.277.

The April 1992 EVR was the last one of record at the time of 
the 1994 RO letter.  The appellant does not allege that she 
did not earlier receive notice of the requirement to file an 
EVR.  And the  presumption of administrative regularity 
supports the official acts of public officers, to include 
proper mailing of notification of decisions) and, in the 
absence of clear evidence to the contrary, courts presume 
they have properly discharged their official duties.  
See Ashley v. Derwinski, 2 Vets. App. 307 (1992) (quoting 
United States v. Chemical Foundation, 272 U.S. 1, 14-15 
(1926).  While the Ashley case dealt with administrative 
regularity and procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this same 
presumption of administrative regularity to procedures at the 
RO level, such as those at issue here.

The second step in determining the validity of the debt is 
the amount.  As part of her appeal, the appellant requested a 
paid-and-due audit of her account, and the Board's December 
2005 remand directed that she receive one.  The audit report 
shows that the indebtedness was created due to payments made 
during the period April 1992 to November 1992 and December 
1992 to May 1993.  The significance of this time period is 
that the documents of record show she was not receiving any 
death pension benefits during the time period the RO was 
sending correspondence to her old mailing address, as her 
benefits were already terminated.  The RO, instead, 
was seeking to verify her eligibility for benefits already 
paid to her, as she had not proved her eligibility by 
submitting the necessary EVRs.

The amounts paid by VA were issued during the period for 
which there was no dispute as to the appellant's last mailing 
address of record.  The audit report shows she was paid 
$413.00 per month, for a total of $3,304.00, for the period 
April to November 1992.  And for the period December 1992 to 
May 1993, she was paid $425.00 per month, for a total of 
$2,550.00.  The cumulative total amount for both periods was 
$5,854.00.  Thus, the Board finds no basis on which to find 
that the numerical amount of the indebtedness is incorrect, 
which brings the Board to the last step in determining the 
validity of the debt - did the appellant in fact receive the 
benefits.

In her written submissions, the appellant asserts both that 
she did not receive the benefits and that VA has not shown a 
sufficient paper trail to in fact prove that she did.  The 
Board rejects both assertions and finds that the 
preponderance of the evidence shows she in fact received the 
benefits in question.  The Board sees that, in her October 
2002 letter, she asserted that she was told she "received an 
overpayment of $5,854.00 sometime around 1995," that she did 
not receive that money, and "no paper trail has proved" 
that she received it.  This assertion does not appear to 
claim she received notice of the overpayment in 1995, but 
that VA is erroneously asserting that she in fact received 
payments in 1995.

The appellant is quite correct that she did not in fact 
receive any payments in 1995, as her benefits were stopped 
well before then.  But 1995 is not the time period in 
question.  It is her receipt of benefits from 1991 to early 
1993 that is, and she addressed this period at issue in her 
April 2003 letter.

In that April 2003 letter, the appellant essentially asserts 
that, since correspondence mailed to her old address of 
record in 1994 was returned to VA as undeliverable, then it 
stands to reason that any benefits payments VA mailed to her 
in 1993 also were not received by her, as there was no 
forwarding address on record to which the payments could have 
been sent.  This assertion has no factual basis to rest on 
and flies in the face of reason.  The claims file shows there 
was no issue concerning her proper mailing address prior to 
1994, and for the other reasons already discussed, 
irrespective of that, she already had been made well aware of 
the requirement to submit the necessary EVR.



The audit report lists an address to where the benefits 
checks were mailed.  The microfiche record of those payments 
shows the last payment of record was mailed to her at that 
same address in June 1993, and it is not shown to have been 
returned as undeliverable.  The Board also notes the absence 
of any correspondence in the claims file from the appellant 
to the effect that she did not receive any of those monthly 
checks.  Her eviction from her original address occurred well 
after her pension benefits were terminated.

So the Board finds uncredible her assertion that she did not 
receive the payments.  Thus, in light of the fact that the 
evidence shows the amount of the payments issued to her to 
have been accurate and that she in fact received them, the 
Board finds that the amount of the debt is correct; in other 
words, it is valid.  Further, as found, she did not accrue 
any indebtedness during the period for which the RO did not 
have her then current mailing address, and her benefits were 
suspended or terminated in accordance with applicable law.  
See 38 C.F.R. § 3.660.

Having determined there is a valid debt, the Board will now 
address the timeliness of the appellant's application for a 
waiver of it.

Timeliness of the Waiver Application

Governing Laws and Regulations

A request for waiver of indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).



The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in receipt of the notification of indebtedness beyond the 
time customarily required for mailing.  38 C.F.R. § 
1.963(b)(2).  If the delay in the receipt of the notice of 
indebtedness is substantiated, the 180-day period is computed 
from the date of the requester's actual receipt of the notice 
of indebtedness.  Id.

Analysis

There are certain procedures the DMC must follow when a 
waiver request involves an issue of timeliness, and there are 
no hard copies available of the relevant notices.  See OF 
Bulletin, 99.GC1.04 (May 14, 1999).  The DMC must provide 
verification of the date on which the initial notice of 
indebtedness and the right to request waiver were dispatched 
by the DMC to the debtor.  This verification must be in the 
form of a signed, written certification from DMC management 
identifying the date of dispatch of the notice.  The DMC must 
also provide a printout of the screen from the Centralized 
Accounts Receivable Online System (CAROLS) that indicates the 
date of dispatch of the DMC's initial notice of the debtor.  
A statement that explains the details of the screen must 
accompany the screen printout.  The DMC provided this 
information pursuant to the Board's December 2005 remand 
directive.

The DMC's November 2006 letter certified that the CAROLS 
screen showed that a demand letter was mailed to the 
appellant in November 1997 at her address in Nesconset, NY, 
that the address was obtained from the Internal Revenue 
Service (IRS), and that it was not returned by the postal 
service due to an incorrect address.  The DMC also provided 
copies of the type form letters sent to the appellant, 
and they include notice of the right to apply for a waiver 
and indicate this right to apply for a waiver only lasted 180 
days.

As already explained, for the mailing of correspondence and 
the presumption of regularity in the administrative process, 
the Court has held that VA may rely on the "last known 
address" shown of record, see Thompson v. Brown (Charles), 8 
Vet. App. 169, 175 (1995), and that the burden is on the 
appellant to keep VA apprised of his or her whereabouts; if 
he or she does not do so, there is no burden on the part of 
the VA to "turn up heaven and earth to find [the appellant]," 
see Hyson v. Brown, 5 Vet. App. 262 (1993).  While there is 
clear evidence of the RO having mailed the appellant 
correspondence prior to November 1997 which was returned as 
undeliverable, there is no evidence that contradicts the 
DMC's certification related to the November 1997 notice.  
Thus, the Board finds there is no evidence that rebuts the 
presumption of administrative regularity as to that mailing.  
Further, other correspondence in the file indicates she in 
fact received it.

In late February 1998, the appellant submitted a VA Financial 
Status Report (FSR, VA Form 20-5655) wherein she requested 
that her widow's pension be reinstated, as she was advised 
that she was entitled to the benefit.  She did not mention 
the indebtedness at all - at least not on that form.  On 
that form, she showed total monthly income of $518.00 and 
total monthly expenses of $450.00.

The RO's March 1998 reply, however, opened with a "thank 
you" for the recent inquiry on the pension indebtedness of 
$5,854.00 and acknowledged receipt of the appellant's FSR.  
But the RO's letter also informed her they had not received 
any payment on her debt and that - according to her FSR, she 
could pay $50.00 per month on the indebtedness, and that her 
first payment was expected on April 1, 1998.  She was also 
given instructions on how to make the payments.  The letter 
closed with instructions on how to reapply for widow's 
benefits.



So even if one argues about the November 1997 DMC demand 
letter, it is quite clear that the appellant had notice of 
the indebtedness no later than March 1998, as the RO letter 
was sent to the address she, personally, had provided on the 
FSR.  And she even admits as much, as she asserted in her 
April 2003 letter that she in fact submitted an application 
for waiver, along with the FSR, in late March 1998 and that, 
in July 1998, VA informed her that a repayment plan of $50.00 
per month would be established to repay the debt.  But, she 
adds, she was not informed of any decision on the application 
for waiver she submitted.

Regrettably, the Board must also reject this assertion.  
First, as already discussed, it was the RO's early March 1998 
letter that informed the appellant she could pay $50.00 a 
month (based on her monthly income exceeding her monthly 
expenses).  Further, the only FSR of record from her during 
that time frame was the February 1998 form she had submitted 
with her request to reinstate her death pension benefits.  
There simply is no evidence she submitted an application for 
waiver in 1998 or that she remitted any payments on the debt.  
The information certified by the DMC shows subsequent 
correspondence sent to her between March and July 1998 and 
between August 1998 and January 1999.  So, if a waiver was in 
fact submitted and not acted on, it appears she was receiving 
other correspondence that would have indicated to her that 
was the case.

The only waiver request of record from the appellant was 
received in August 2001, quite obviously more than 180 days 
after she received notification of the debt at issue.  
According to the application, VA's receipt of her income tax 
refund towards repayment of the debt prompted her to contact 
VA.  Her August 2001 waiver request does not mention - 
either expressly or implicitly, an earlier application having 
been submitted and not acted on by VA.  Instead, she asserted 
that depriving her of her tax refund only exacerbated her 
already dire financial situation.  She asserted that she did 
not believe she owed the money and that she had spoken to 
people in the past, but there is no assertion of an earlier 
application for waiver.  The inference reasonably supported 
by the evidence of record is that she was content to ignore 
repayment of the debt until VA asserted its right to seek 
repayment from other federal payments she may have been due.  
And after being notified that her Federal income tax refund 
was diverted to VA, to make restitution, she only then 
thought it incumbent to apply for a waiver of the 
indebtedness.  Unfortunately, though, by then it was too 
late.

Thus, the Board is constrained to find that the appellant's 
application for a waiver was untimely, in turn meaning the 
Board need not reach the question of whether recovery of this 
debt would be against equity and good conscience.  
38 C.F.R. § 1.963(b)(2).


ORDER

The indebtedness of $5,854.00 is a valid debt.  The appeal on 
this issue is denied.

The application for waiver was untimely; entitlement to a 
waiver of the recovery of indebtedness in the amount of 
$5,854.00 is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


